DETAILED ACTION
Response to Amendment
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The new grounds of rejection set forth below are necessitated by applicant’s amendment filed on 9/13/2022. In particular, claim 1 has been amended to include the step of contacting the vulcanizate with blow-by gas, EGR gas or motor oil comprising blow by gas constituents. Additionally, new claim 17 has been added. This presents the claims in a manner with a scope not previously examined. Thus, the following action is properly made FINAL.
Claim Rejections - 35 USC § 112
Claims 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the vulcanizable composition contains 50-150 pbw of at least one unsilanized mineral silicatic or oxidic filler. Claim 17 depends from claim 1 which recites 40-200 pbw of at least one unsilanized mineral filler. Claim 17 is indefinite because it is unclear whether the “at least one unsilanized mineral silicatic or oxidic filler” is intended to further limit the “at least one unsilanized mineral filler” of claim 1 or is a component in addition to the “at least one unsilanized mineral filler”.
If the “at least one unsilanized mineral silicatic or oxidic filler” is intended to further limit the “at least one unsilanized mineral filler” of claim 1, it is suggested that language such as “wherein the at least one unsilanized mineral filler is at least one unsilanized mineral silicatic or oxidic filler present in an amount of 50 to 150 parts by weight” or similar language be used.
Claim Rejections - 35 USC § 103
Claim 1-6, 8-11, 13-14, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over LaBarge (US 2004/0065197) in view of Guerin (US 2004/0110888).
LaBarge teaches an air cleaner assembly (abstract) for reducing pollutants from an engine (¶ 4) which come into contact with blow by gasses (¶1-2) and contains a retainer which may be formed from HNBR (¶ 17). The retainer corresponds to the claimed gasket or hose.
LaBarge does not explicitly recite the retainer is formed from the claimed composition.
However, Guerin teaches HNBR compositions and vulcanizates of the HNBR compositions which are used as seals, hoses and gaskets (¶ 77). Guerin teaches an Example 22 having 100 pbw HNBR having less than 0.9% residual double bonds, 30 pbw kaolin clay, and 11 pbw vulcup 40KE (Tables 1, 13) which is a 2,2'-bis(tert-butylperoxy di-isopropylbenzene) (¶ 91). No carbon black is present in Example 22. The composition is mixed together and vulcanized (¶ 75). Guerin teaches the polymer contains 15-60 wt% repeat units derived from nitriles (¶ 15) which anticipates the claimed range. Guerin does not teach silanizing the kaolin clay, therefore, the kaolin clay is unsilanized. Kaolin clay is a mineral alumina silicate. To the extent that claims 9-10 recite a component that is optionally present, Guerin reads on the embodiment where the amount of basic silicate is 0 pbw. 
It would have been obvious to one of ordinary skill in the art to use the compositions of Guerin because it has a low viscosity and is idealy suited for molding technology and is easily vulcanized (¶ 76) and can be used without a plasticizer which gives improved unagedphysical properties such as compressive stresss relaxation (¶ 123-124).
Guerin does not explicitly recite reducing volume swelling.
However, Guerin performs the same process step of producing a vulcanizate from the same components (HNBR, filler, peroxide) as claimed. Thus, the vulcanizates of Guerin contain the same physical properties as the instant invention, including the capability of reducing volume swelling on contact with blow by gas, EGR gas, or motor oil comprising blow by gas constituents. Case law holds that a material and its properties are inseparable. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 
Alternatively, the limitation of reducing volume swelling is a statement of intended use. Case law holds that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2111.02, In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963). In this case, Guerin performs the same process step of producing a vulcanizate from the same components (HNBR, filler, peroxide) as claimed and therefore is capable of performing the same use as claimed.
Guerin does not explicitly recite a general range for the amount of mineral filler. However, Guerin teaches the amount of carbon black filler is 20-200 pbw (¶ 71). It would have been obvious to one of ordinary skill in the art to look to the amounts of carbon black filler to determine appropriate amount of mineral fillers because both provide the same function. The amount of 20-200 pbw overlaps the claimed range.
Guerin teaches amounts which overlap claimed ranges. It is well settled that where prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established. See MPEP 2144.05; In re Harris, 409, F3.d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 3d 1379, 1382 (Fed. Cir 1997); In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974). In light of the cited patent case law, it would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Guerin suggests the amounts. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Guerin. See MPEP 2123.

Claims 1-6, 8-11, 13-14, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pradelle (US 2008/0277879) in view of Guerin (US 2004/0110888).
Pradelle teaches a gasket (abstract) which is suitable for blow by gas (¶ 74) and can be formed from HNBR (¶ 43).
Pradelle does not explicitly recite the gasket is formed from the claimed composition.
However, Guerin teaches HNBR compositions and vulcanizates of the HNBR compositions which are used as seals, hoses and gaskets (¶ 77). Guerin teaches an Example 22 having 100 pbw HNBR having less than 0.9% residual double bonds, 30 pbw kaolin clay, and 11 pbw vulcup 40KE (Tables 1, 13) which is a 2,2'-bis(tert-butylperoxy di-isopropylbenzene) (¶ 91). No carbon black is present in Example 22. The composition is mixed together and vulcanized (¶ 75). Guerin teaches the polymer contains 15-60 wt% repeat units derived from nitriles (¶ 15) which anticipates the claimed range. Guerin does not teach silanizing the kaolin clay, therefore, the kaolin clay is unsilanized. Kaolin clay is a mineral alumina silicate. To the extent that claims 9-10 recite a component that is optionally present, Guerin reads on the embodiment where the amount of basic silicate is 0 pbw. 
It would have been obvious to one of ordinary skill in the art to use the compositions of Guerin because it has a low viscosity and is idealy suited for molding technology and is easily vulcanized (¶ 76) and can be used without a plasticizer which gives improved unagedphysical properties such as compressive stresss relaxation (¶ 123-124).
Guerin does not explicitly recite reducing volume swelling.
However, Guerin performs the same process step of producing a vulcanizate from the same components (HNBR, filler, peroxide) as claimed. Thus, the vulcanizates of Guerin contain the same physical properties as the instant invention, including the capability of reducing volume swelling on contact with blow by gas, EGR gas, or motor oil comprising blow by gas constituents. Case law holds that a material and its properties are inseparable. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 
Alternatively, the limitation of reducing volume swelling is a statement of intended use. Case law holds that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2111.02, In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963). In this case, Guerin performs the same process step of producing a vulcanizate from the same components (HNBR, filler, peroxide) as claimed and therefore is capable of performing the same use as claimed.
Guerin does not explicitly recite a general range for the amount of mineral filler. However, Guerin teaches the amount of carbon black filler is 20-200 pbw (¶ 71). It would have been obvious to one of ordinary skill in the art to look to the amounts of carbon black filler to determine appropriate amount of mineral fillers because both provide the same function. The amount of 20-200 pbw overlaps the claimed range.
Guerin teaches amounts which overlap claimed ranges. It is well settled that where prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established. See MPEP 2144.05; In re Harris, 409, F3.d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 3d 1379, 1382 (Fed. Cir 1997); In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974). In light of the cited patent case law, it would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Guerin suggests the amounts. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Guerin. See MPEP 2123.
Allowable Subject Matter
Claims 7 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 15-16 are allowed.
Claims 7 and 12 both recite details about component (b). Claim 7 recites unsilanized calcined kaolin having a specific surface area (N2 surface area) measured according to DIN ISO 9277 of less than 10 m2/g, containing at least 40 wt% of silicate (SiO2) and at least 10 wt% of alumina (A1203), based on the total amount of component (b), or a mixture of amorphous and cryptocrystalline silica and lamellar kaolinite having a BET surface area measured according to DIN ISO 9277 of 8 m2/g, an SiO2 content of 86 wt%, an A1203 content of 13 wt%, based on the total amount of unsilanized filler (b), and a pH of 6.5.
Claim 12 recites at least one calcined kaolin containing 50-60 wt% SiO2 and 34-45 wt% A1203, based on the total amount of component (b), having a pH in water (5 wt% in water) measured according to DIN ISO 787/9 of 6.5 + 0.5 and a surface area (BET) measured according to ISO 9277 of 8.5 m2/g, or of a mixture of amorphous and cryptocrystalline silica and lamellar kaolinite having a BET surface area of 8 m2/g, an SiO2 content of 86 wt%, an A12O3 content of 13 wt%, based on the total amount of component (b), and a pH of 6.5.
Guerin teaches using Satintone SP-33, which is a calcined kaolin having a specific surface area of 12.9 m2/g as evidenced by Mitsunaga (US 9,472,317), col. 28, ln. 60-62. Guerin provides no additional teachings for the kaolin used, including the specific surface area.
Jarus (US 2010/0036027) teaches a plastic article contiaing an elastomer and the kaolin clay filler Polestar 200R (Table 6) which contains the claimed properties. However, Jarus falls outside the scope of the claims because Jarus fails to teach a hydrogenated nitrile rubber or a peroxide compound.
Soddeman (US 2013/0029069) teaches HNBR compositions containing a filler (¶ 276-277) and peroxide (¶ 248-250). Soddeman fails to teach the residual double bond content of the HNBR. Additionally, Soddeman fails to teach a filler having the specific properties of claims 7 and 12.
Claim 15 recites the limitations of claim 7 which include vulcanizable composition comprising unsilanized calcined kaolin having a specific surface area (N2 surface area) measured according to DIN ISO 9277 of less than 10 m2/g, containing at least 40 wt% of silicate (SiO2) and at least 10 wt% of alumina (A1203), based on the total amount of component (b), or a mixture of amorphous and cryptocrystalline silica and lamellar kaolinite having a BET surface area measured according to DIN ISO 9277 of 8 m2/g, an SiO2 content of 86 wt%, an A1203 content of 13 wt%, based on the total amount of unsilanized filler (b), and a pH of 6.5. Claim 16 depends from claim 15 and thus contains the allowable subject matter.
Response to Arguments
Applicant's arguments filed 9/13/2022 have been fully considered but they are not persuasive. 
Applicant has amended claim 1 to include the step of contacting the vulcanizate with blow-by gas, EGR gas or motor oil comprising blow by gas constituents.
The anticipation rejection over Guerin is withdrawn.
Applicant argues that the examiner failed to explain how the teachings of Guerin and LaBarge relate to and render obvious the rejection ed claims with respect to reducing the swelling volume of a vulcanizate.
This is not persuasive.
The limitations of reducing swelling was adequately addressed in the previous Office Action. Notably, reducing volume swelling is either a statement of intended use or a property of the vulcanizate. This limitation is interpreted as meaning that a comparative vulcanizate would have more swelling than the inventive vulcanizate.
Attention is directed to MPEP 2111.02 which notes that an intended use must result in a structural difference between the claimed invention and the prior art.
Applicant argues that the reduced volume swell is an unexpected result. This is not persuasive. 
Attention is directed to MPEP 716.02 for the requirements of allegations of unexpected results. The Applicant has not fulfilled these requirements. 
Specifically, Applicant has not explained any data presented as required by MPEP 716.02(b).
Additionally, the claims are not commensurate in scope with the data as required by MPEP 716.02(d). By way of example, the claims recite 0.5-20 pbw of at least one peroxide compound. The data uses a single species, Perkadox 14-40 (di(tert-butylperoxyisopropyl)benzene 40% on silica, in an amount of 8.5 pbw. This data is not sufficient to be commensurate in scope with the range of 0.5-20 pbw or the genus of peroxide compound, which contains at least thousands of species. Similar issues are present of the amounts of filler, carbon black and the genuses of hydrogenated nitrile rubber and filler.
Additionally, the inventive data establishes the claimed invention does not reduce swelling. Table 4 shows the increase in volume (swelling) of the vulcanizates after aging in a acid mixture for 70 hours (pg. 32 of the instant specification). The inventive vulcanizates 5*, 6* and 8* have a volume increase of 7%, 7%, and 7% respectively. Thus, the inventive vulcanizates have an increase in swelling (as represented by the volume going up) which is distinct from a decrease in swelling (where the volume would go down). Similar data is present in Table 5. The data clearly shows an effect (increased swelling) that is the opposite of the claimed feature (reducing swelling). Therefore, the evidence fails to show the alleged unexpected results and does not comply with MPEP 716.02(a). 
Applicant argues that the vulcanizates of Guerin are not brought into contact by blow gas, EGR gas or motor oil comprising blow by gas constituents and therefore the capability of reducing volume swelling is not achieved inherently.
This is not persuasive. It is unclear how the same material as claimed would not have the same physical features, including the ability to reduce swelling. Applicant has not clarified this issue.
Applicant argues that inherency is immaterial if the record establishes one of ordinary skill in the art would not appreciate or recognize that inherent result and cites to In re Shetty.
Applicant’s arguments are not persuasive as this is not an accurate representation of MPEP 2112 which governs the requirements of inherency. MPEP 2112 specifically states that there is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. See MPEP 2112(II).
The rejection is not predicated on selecting Guerin’s material for a reduced swelling capacity. Rather, as clearly presented in the rejection, it would have been obvious to one of ordinary skill in the art to use the compositions of Guerin because it has a low viscosity and is idealy suited for molding technology and is easily vulcanized (¶ 76) and can be used without a plasticizer which gives improved unagedphysical properties such as compressive stresss relaxation (¶ 123-124).
Applicant argues that the method cannot be practiced unless for the stated purpose and under the recited conditions. This is not persuasive. The conditions are present in LaBarge (contacted with a blow by gas). The stated purpose does not provide any structural distinctions and therefore is properly treated as an intended use. It is unclear how a method cannot be practiced unless for the stated purpose. 
Applicant argue that the two references combined in a way to meet the recited conditions does not make the purpose either inherent in or the natural result of the combination. This is not persuasive. LaBarge teaches contact with the blow by gas. Guerin teaches the same vulcanizate as claimed. The feature (use or capability) of reducing swelling flows from the composition of the vulcanizate. 
Applicant argues that they have demonstrated, i.e., that use of the recited composition leads ot reducing volume swelling of the vulcanizate, because it is surprising and unexpected cannot be the natural result of combining the recited references, as a matter of law and logic and cites to caselaw.
This is not persuasive because no unexpected results have been established.
Additionally, the caselaw cited by the Applicant is not applicable to this situation. The caselaw discussed by the Applicant is distinguished from the instant claims as in the instant application, no long sought properties have been made of record, no unexpected results are present, and there is no reaction between two components. Additionally, the caselaw cited does not outweigh the direction in the MPEP which gives clear guidance on treating intended use and inherent properties.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In response to applicant's argument that no person skilled in the art would have predicted the reduced swelling, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
As Applicant’s arguments are not persuasive, the prior art rejections are maintained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C BOYLE whose telephone number is (571)270-7347. The examiner can normally be reached Monday-Thursday, 10am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT C BOYLE/Primary Examiner, Art Unit 1764